Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises a component for a vehicle interior comprising: a base; a cover configured to move between a closed position and an open position relative to the base; a latch mechanism configured to retain the cover in the closed position; and a catch mechanism configured for actuation to a blocked position during the during the application of an external force greater than a threshold force to retain the cover in the closed position and blocked from movement to the open position; wherein the catch mechanism is configured for actuation to an unblocked position to release the cover from the closed position; wherein the catch mechanism is configured to be actuated from the blocked position to the unblocked position in order to move the cover from the closed position to the open position; wherein actuation of the catch mechanism from the blocked position to the unblocked position comprises (a) movement at the catch mechanism from a retained state toward a transition state with the cover retained in the closed position and (b) movement at the catch mechanism from a retained state to a release state with the cover able to move toward the open position. The most relevant known prior art fails to teach or suggest this combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references disclose related vehicle interior components comprising latch and catch mechanisms.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612